Case 3:19-cv-19510-MAS-ZNQ Document 56 Filed 03/10/21 Page 1 of 7 PageID: 854




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


RICHARD SULLIVAN,

                         Plaintiff,
                                                         Civil Action No. 19-19510 (MAS)(ZNQ)
                         v.
                                                           MEMORANDUM OPINION AND
BOROUGH OF ATLANTIC HIGHLANDS,                                    ORDER
et al.,

                         Defendants.


       This matter comes before the Court upon Peter Klapper’s (“Movant”) Motion to Intervene

(the “Motion”). (Moving Br., ECF No. 41.) Plaintiff Richard Sullivan (“Plaintiff”) opposed and

cross-moved in the alternative for seventy-eight percent of his legal fees incurred in litigating this

case if the Court permits Movant to intervene. (Pl.’s Opp’n and Cross Mot., ECF No. 42.) Movant

replied to Plaintiff’s Opposition and opposed Plaintiff’s Cross-Motion. (Reply, ECF No. 43.) For

the reasons set forth below, the Motion is denied, and Plaintiff’s Cross-Motion for attorney’s fees

is denied as moot.

I.     BACKGROUND

       Movant and Plaintiff were the sole members of Thomas Paine House, LLC (“TPH”).

(Moving Br. at 1.) Movant owned 78% of TPH and Plaintiff owned 22%. (Id.; Pl.’s Opp’n at 1.)

TPH owned the property located at 170 Ocean Boulevard, Atlantic Highlands, New Jersey, which

was known as the “Thomas Paine House.” (Moving Br. at 1.) Plaintiff brought this section 1983

and section 1988 action, alleging Defendants unconstitutionally frustrated his attempts to use the

Thomas Paine House as a bed and breakfast and as a short-term rental property. (See Second

Amend. Compl., ECF No. 38.) TPH’s Operating Agreement provides “distributions shall be made
Case 3:19-cv-19510-MAS-ZNQ Document 56 Filed 03/10/21 Page 2 of 7 PageID: 855




(i) first to [Movant] until he shall have received aggregate distributions totaling $1,000,000, and

(ii) thereafter to all Members in accordance with their respective percentage interests, or as

otherwise agreed by the Members in writing.” (Moving Br. at 6.) Movant now seeks to intervene

in the instant action “to protect his own derivative rights.” (Id. at 2.)

II.     LEGAL STANDARD

        Federal Rule of Civil Procedure (“Rule”) 24(a)(2) provides a timely movant the right to

intervene where the movant “claims an interest relating to the property or transaction that is the

subject of the action, and is so situated that disposing of the action may as a practical matter impair

or impede the movant’s ability to protect its interest, unless existing parties adequately represent

that interest.”

                  It is axiomatic that to intervene as a matter right under Rule 24(a)(2)
                  the prospective intervenor must establish that: “(1) the application
                  for intervention is timely; (2) the applicant has a sufficient interest
                  in the litigation; (3) the interest may be affected or impaired, as a
                  practical matter by the disposition of the action; and (4) the interest
                  is not adequately represented by an existing party in the litigation.”

In re Cmty. Bank of N. Virginia, 418 F.3d 277, 314 (3d Cir. 2005) (quoting Harris v. Pernsley,

820 F.2d 592, 596 (3d Cir.1987)).

        “In defining the contours of a ‘significantly protectable’ legal interest under Rule 24(a)(2),

[the Third Circuit has] held that, ‘“the interest must be a legal interest . . .” [and] [t]he applicant

must demonstrate that there is a tangible threat to a legally cognizable interest to have the right to

intervene.’” Mountain Top Condo. Ass’n v. Dave Stabbert Master Builder, Inc., 72 F.3d 361, 366

(3d Cir. 1995). The Court must “therefore determine whether the proposed intervenors are real

parties in interest.” Id. “While a mere economic interest may be insufficient to support the right to

intervene, an intervenor’s interest in a specific fund is sufficient to entitle intervention in a case

affecting that fund.” Id.



                                                    2
Case 3:19-cv-19510-MAS-ZNQ Document 56 Filed 03/10/21 Page 3 of 7 PageID: 856




       Separately, Rule 24(b) allows potential parties to seek permissive intervention.

Specifically, “[o]n timely motion, the court may permit anyone to intervene who . . . has a claim

or defense that shares with the main action a common question of law or fact.” Fed. R. Civ. P.

24(b)(1)(B). “In exercising its discretion, the court must consider whether the intervention will

unduly delay or prejudice the adjudication of the original parties’ rights.” Fed. R. Civ. P. 24(b)(3).

The decision of whether to grant or deny intervention under Rule 24(b)(1)(B) is within the court’s

discretion. Brody By & Through Sugzdinis v. Spang, 957 F.2d 1108, 1124 (3d Cir. 1992).

III.   DISCUSSION

       Movant argues that he should be allowed to intervene as of right pursuant to Fed. R. Civ.

P. 24(a)(2), or in the alternative, requests permissive intervention pursuant to Fed. R. Civ. P. 24(b).

           a. Intervention as of Right

       The Third Circuit has held that “a litigant seeking intervention as of right under Rule

24(a)(2) must establish 1) a timely application for leave to intervene, 2) a sufficient interest in the

underlying litigation, 3) a threat that the interest will be impaired or affected by the disposition of

the underlying action, and 4) that the existing parties to the action do not adequately represent the

prospective intervenor’s interests.” Liberty Mut. Ins. Co. v. Treesdale, Inc., 419 F.3d 216, 220 (3d

Cir. 2005) (citing Kleissler v. United States Forest Service, 157 F.3d 964, 969 (3d Cir. 1998)).

“Each of these requirements must be met to intervene as of right.” Id. (quoting Mountain Top

Condo., 72 F.3d at 366).

       There is no dispute that Movant’s Motion is timely. Thus, the Court turns to whether

Movant has a sufficient interest in the underlying litigation. A proposed intervenor “must

demonstrate that there is a tangible threat to a legally cognizable interest to have the right to

intervene.” Mountain Top, 72 F.3d at 366. Notably, “a mere economic interest in the outcome in

the litigation is insufficient to support a motion to intervene.” (Id.) However, a proposed


                                                  3
Case 3:19-cv-19510-MAS-ZNQ Document 56 Filed 03/10/21 Page 4 of 7 PageID: 857




intervenor’s “interest in a specific fund is sufficient to entitle intervention in a case affecting that

fund.” (Id.) In determining whether a proposed intervenor has an interest in a specific fund as

opposed to a purely economic interest, courts consider whether the proposed intervenor seeks to

recover from a “discrete, limited fund.” See Westra Constr., Inc. v. United States Fid. & Guar.

Co., 546 F. Supp. 2d 194, 201 (M.D. Pa. 2008) (citing Mountain Top, 72 F.3d at 366).

        Movant argues that he has a significant, protectable legal interest in a specific fund under

TPH’s Operating Agreement. (Moving Br. at 12.) The Operating Agreement provides that “any

distributions made to the members of TPH shall be made (i) first to [Movant] until he shall have

received aggregate distributions totaling $1,000,000, and (ii) thereafter to all Members in

accordance with their respective percentage interests, or as otherwise agreed by the Members in

writing.” (Id. at 12-13.) Movant also contends that there should be no dispute that he has a

sufficient interest in the adjudication of TPH’s rights because he was the majority owner. (Id. at

13.) Plaintiff responds that Movant has not identified a specific fund in which he has an interest

because “the purported interest [Movant] seeks to protect does not even exist yet, and is too remote

and speculative to support intervention as of right.” (Pl.’s Opp’n at 8.)

        The Court agrees with Plaintiff. Contrary to Movant’s argument, (Reply at 12), Movant

fails to demonstrate how he has an interest in a specific fund. Movant’s interest set forth in the

Operating Agreement does not yet exist. Movant’s purported interest is contingent on TPH’s

success in the instant litigation. Movant seeks to enforce his distribution rights, when no such

distribution is available at this juncture. Movant cannot allege that he has a sufficient interest in

the underlying litigation when Movant admittedly conceded in his proposed Complaint in

Intervention that “[Movant] has no personal knowledge as to the factual bases for [Plaintiff’s]

causes of action against Defendants.” (Compl. in Intervention at ¶ 35.) Movant further contends




                                                   4
Case 3:19-cv-19510-MAS-ZNQ Document 56 Filed 03/10/21 Page 5 of 7 PageID: 858




that his objective in intervening in this action is to “ensure that if [Plaintiff] were successful in

obtaining any recovery on behalf of TPH, any such recovery would be distributed as required by

the Operating Agreement.” (Reply at 9.) Plaintiff brought this action on behalf of himself and

derivatively on behalf of TPH to allege section 1983 and section 1988 violations by Defendants.

Accordingly, Movant acknowledges the hypothetical nature of his interest and does not have a

sufficient interest in the underlying litigation. Therefore, the Court will not grant intervention as

of right. To the extent that Movant is concerned about a potential breach of the Operating

Agreement by Plaintiff, if that issue arises, Movant may address that issue in a separate action.

            b. Permissive Intervention

       Alternatively, Movant asks the Court to permit intervention because the request is timely,

Movant’s claims share common questions of law and fact, and will not cause undue delay or

prejudice. (Moving Br. 16–17.) Rule 24(b)(1)(B) provides the Court with the discretion to allow

intervention “[o]n timely motion” where the movant “has a claim or defense that shares with the

main action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B). Additionally, the

decision of whether to grant or deny permissive intervention lies within the Court’s discretion.

Brody By & Through Sugzdinis, 957 F.2d at 1124. Courts also consider whether the intervention

will unduly delay or prejudice the adjudication of the original parties’ rights. Fed. R. Civ. P.

24(b)(3).

       As discussed above, there is no dispute that the Motion is timely. Therefore, the Court turns

to whether Movant’s claims share common questions of law or fact. Movant contends that his

claims do share common questions of law and fact with Plaintiff’s claims because Movant and

Plaintiff’s claims “both derive from their membership interests in TPH” and therefore, “the

relevant facts and law are one and the same.” (Moving Br. at 17.) Plaintiff responds that Movant’s




                                                 5
Case 3:19-cv-19510-MAS-ZNQ Document 56 Filed 03/10/21 Page 6 of 7 PageID: 859




claims are wholly unrelated to Plaintiff’s alleged constitutional violations by Defendants against

Plaintiff and TPH. (Pl.’s Opp’n at 11-12.)

       The Court finds that Movant has not shown that his claims share a common question of

law or fact with the underlying litigation such that permissive intervention would be appropriate.

Plaintiff alleges that the Borough Defendants violated his and TPH’s constitutional rights and that

the Neighbor Defendants tortiously interfered with his and TPH’s economic opportunities. (See

generally Second Amended Compl.; Pl.’s Opp’n at 11.) In Movant’s proposed Complaint in

Intervention, he provides one “derivative claim.” Specifically, Movant requests that “should the

Court enter judgment against one or more of the Defendants based upon the causes of action set

forth in the Second Amended Complaint, any award of damages should be in favor of [Movant]

and TPH, and not in favor of [Plaintiff].” (Proposed Compl. in Intervention at ¶ 39.) The proposed

Complaint in Intervention also provides that “[Movant] has no personal knowledge as to the factual

basis for [Plaintiff’’s] causes of action.” (Id. at ¶ 35.) Movant fails to establish how his claims are

common in law or fact to Plaintiff’s section 1983 and section 1988 claims. The fact that both

Movant and Plaintiff are members of TPH does not mean that their respective claims are common

in law or fact. Movant seeks intervention in this action solely to ensure that he obtains adequate

distribution, if any, from the potential judgment against Defendants pursuant to the Operating

Agreement. Accordingly, the Court finds that Movant’s claims do not share a common question

in law or fact with Plaintiff’s claims and denies Movant’s request for permissive intervention.



IV.    CONCLUSION AND ORDER

       For the reasons set forth above and for other good cause shown,

           IT IS on this 10th day of March, 2021 ORDERED that:




                                                  6
Case 3:19-cv-19510-MAS-ZNQ Document 56 Filed 03/10/21 Page 7 of 7 PageID: 860




         1. The Motion (ECF No. 41) is hereby DENIED.

         2. Plaintiff’s Cross-Motion (ECF No. 42) is DENIED AS MOOT.



                                                   s/ Zahid N. Quraishi
                                             ZAHID N. QURAISHI
                                             UNITED STATES MAGISTRATE JUDGE




                                         7
